                 Case 2:19-cr-00010-RSM Document 59 Filed 08/07/19 Page 1 of 3




1                                                                         Chief Judge Ricardo S. Martinez
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT FOR THE
8
                                WESTERN DISTRICT OF WASHINGTON
9                                         AT SEATTLE
10
11
     UNITED STATES OF AMERICA,                               CASE NO. CR19-0010RSM
12
                                                             STIPULATED MOTION TO RE-
13                                   Plaintiff,              NOTE AND EXTEND BRIEFING
                                                             DEADLINES FOR DEFENDANTS’
14                           v.
                                                             PENDING MOTIONS
15 HUAWEI DEVICE CO., LTD., and
   HUAWEI DEVICE USA, INC.,                                  Noted: August 7, 2019
16
17
                                     Defendants.
18
19
             The United States of America, by and through Tessa M. Gorman, First Assistant
20
     United States Attorney for the Western District of Washington (Acting Under Authority
21
     Conferred by 28 U.S.C. § 515), and Todd Greenberg, Thomas Woods, and Siddharth
22
     Velamoor, Assistant United States Attorneys for said District, and Defendants Huawei
23
     Device Co., Ltd., and Huawei Device USA, Inc., by and through their counsel Robert
24
     Westinghouse, hereby file this Stipulated Motion to Re-Note and Extend the Briefing
25
     Deadlines for the following motions, which the Defendants filed on August 1, 2019:
26
             -    Defendants’ Motion to Exclude Irrelevant and Prejudicial Evidence at Trial
27
                  [Docket 53];
28


      STIP. MOT. TO RE-NOTE AND EXTEND DEADLINES ON DEFS’                         UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      MOTIONS
                                                                                   SEATTLE, WASHINGTON 98101
      United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 1                  (206) 553-7970
                Case 2:19-cr-00010-RSM Document 59 Filed 08/07/19 Page 2 of 3




 1          -    Defendants’ Motion to Dismiss Count Ten for Failure to State an Offense and
 2               Lack of Specificity, or In The Alternative, for a Bill of Particulars [Docket 54];
 3          -    Defendants’ Motion to Strike Surplusage [Docket 56]; and
 4          -    Defendants’ Motion to Dismiss the Indictment for Selective Prosecution, or In The
 5               Alternative, for Discovery [Docket 57].
 6          Defendants’ motions are currently noted for August 9, 2019, such that the
 7 government’s responses to the motions are due by August 8, 2019, and any reply briefs filed
 8 by the Defendants are due August 9, 2019. After conferring regarding counsel’s respective
 9 schedules over the next few weeks, the parties have agreed on the following modifications to
10 the noting dates and briefing deadlines for the pending motions:
11          -    Defendants’ motions will be re-noted for August 30, 2019;
12          -    The government’s responses to the motions will be due by August 22, 2019; and
13          -    Defendants’ reply briefs in support of the motions will be due by August 30, 2019.
14          The parties therefore respectfully request that the Court enter the attached proposed
15 order.
16
17 DATED this 7th day of August, 2019.
18                                                           Respectfully submitted,
19
     Counsel for the United States of America:             Counsel for Defendants (by email
20                                                         authorization):
     TESSA M. GORMAN
21   First Assistant United States Attorney (Acting        s/ Robert Westinghouse
22   Under Authority Conferred by 28 U.S.C.                ROBERT WESTINGHOUSE
     § 515)                                                Yarmuth LLP
23                                                         1420 Fifth Avenue, Suite 1400
     s/ Siddharth Velamoor                                 Seattle, WA 98101
24   TODD GREENBERG
25   THOMAS WOODS
     SIDDHARTH VELAMOOR
26   Assistant United States Attorneys
     700 Stewart Street, Suite 5220
27
     Seattle, WA 98101-1271
28


     STIP. MOT. TO RE-NOTE AND EXTEND DEADLINES ON DEFS’                         UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     MOTIONS
                                                                                  SEATTLE, WASHINGTON 98101
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 2                  (206) 553-7970
              Case 2:19-cr-00010-RSM Document 59 Filed 08/07/19 Page 3 of 3




1                                      CERTIFICATE OF SERVICE
2        I hereby certify that on August 7, 2019, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system which will send notification of such filing to
4 the attorney(s) of record for the defendant(s).
5
6                                                            s/ Kylie Noble
                                                             KYLIE NOBLE
7
                                                             Legal Assistant
8                                                            United States Attorney’s Office
                                                             700 Stewart Street, Suite 5220
9
                                                             Seattle, WA 98101
10                                                           Telephone: (206) 553-2520
                                                             Fax: (206) 553-4440
11
                                                             E-mail: kylie.noble@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIP. MOT. TO RE-NOTE AND EXTEND DEADLINES ON DEFS’                         UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     MOTIONS
                                                                                  SEATTLE, WASHINGTON 98101
     United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM)- 3                  (206) 553-7970
              Case 2:19-cr-00010-RSM Document 59-1 Filed 08/07/19 Page 1 of 2




 1                                                              Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                           NO. CR19-0010RSM
11
                             Plaintiff,
12                                                        ORDER GRANTING STIPULATED
                                                          MOTION TO RE-NOTE AND EXTEND
13                                                        BRIEFING DEADLINES FOR
                        v.
14                                                        DEFENDANTS’ PENDING MOTIONS
      HUAWEI DEVICE CO., LTD., and
15    HUAWEI DEVICE USA, INC.,
16
                             Defendants.
17
18        This matter has come before the Court on the parties’ Stipulated Motion to Re-
19 Note and Extend Briefing Deadlines for Defendants’ Pending Motions. The Court,
20 having considered the parties’ stipulated motion, hereby GRANTS the Motion. The
21 following pending motions are re-noted for August 30, 2019:
22        -     Defendants’ Motion to Exclude Irrelevant and Prejudicial Evidence at Trial
23              [Docket 53];
24        -     Defendants’ Motion to Dismiss Count Ten for Failure to State an Offense and
25              Lack of Specificity, or In The Alternative, for a Bill of Particulars [Docket 54];
26        -     Defendants’ Motion to Strike Surplusage [Docket 56]; and
27        -     Defendants’ Motion to Dismiss the Indictment for Selective Prosecution, or In
28              The Alternative, for Discovery [Docket 57].
     ORDER GRANTING STIP. MOT. TO RE-NOTE AND EXTEND BRIEFING              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     DEADLINES - 1
                                                                            SEATTLE, WASHINGTON 98101
     CR19-0010RSM                                                                 (206) 553-7970
            Case 2:19-cr-00010-RSM Document 59-1 Filed 08/07/19 Page 2 of 2




 1         The government’s responses to the above-referenced Motions shall be filed on or
 2 before August 22, 2019, and the Defendants’ reply briefs in support of those motions
 3 shall be filed on or before August 30, 2019.
 4
 5         DATED this           day of August, 2019.
 6
 7
 8
 9
                                            RICARDO S. MARTINEZ
10                                          Chief United States District Judge
11
12
     Presented by:
13
14
   s/ Todd Greenberg
15
   TODD GREENBERG
16 THOMAS WOODS
   SIDDHARTH VELAMOOR
17
   Assistant United States Attorneys
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING STIP. MOT. TO RE-NOTE AND EXTEND BRIEFING         UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     DEADLINES - 2
                                                                       SEATTLE, WASHINGTON 98101
     CR19-0010RSM                                                            (206) 553-7970
